 



Exhibit 10.39
PHH CORPORATION
RESTRICTED STOCK UNIT
CONVERSION AWARD NOTICE
Vesting Schedule Modification
On February 1, 2005, PHH Corporation (the “Company”) awarded you Restricted
Stock Units in consideration of the conversion of the restricted stock units
granted to you by Cendant Corporation on June 3, 2004. A portion of those
Restricted Stock Units would vest on April 27, 2006, if the Company achieves
certain targets for net income growth and return on equity for fiscal year 2005.
However, due to the changes in the Company’s business during fiscal year 2005,
the Compensation Committee has modified the vesting targets for 2005 as set
forth below. This document constitutes part of and is subject to the terms and
provisions of the Conversion Award Notice, the PHH Corporation Restricted Stock
Unit Conversion Award Agreement, and the PHH Corporation 2005 Equity Incentive
Plan (the “Plan”). The terms used but not defined in this modification shall
have the meanings set forth in the Conversion Award Notice, the Agreement, or
the Plan.

            Grantee:   [Name]     [Address]
 
          Participant #:   [Social Security Number]
 
          Conversion Date:   February 1, 2005
 
          Number of Conversion
Restricted Stock Units:   [                    ]
 
         
Performance Goals:
         
 
          Modified Vesting Schedule:   Vesting Date: April 27, 2006
 
         
 
  (1 )   12.5% of the Restricted Stock Units shall become vested on April 27,
2006, if the Company achieves 100% of its target (Pre-Tax Income After Minority
Interest, excluding spin-off related expenses, equal to [***]) for the 2005
fiscal year; or
 
         
 
  (2 )   18.75% of the Restricted Stock Units shall become vested on April 27,
2006, if the Company achieves 150% of its target (Pre-Tax Income After Minority
Interest, excluding spin-off related expenses, equal to [***]) for the 2005
fiscal year.

All of the terms and conditions of the Restricted Stock Unit Conversion Award
Notice except those modified above, remain in full force and effect.

                  PHH CORPORATION    
 
           
 
           
 
  By:        
 
           
 
                Name:         Title:         Date: November              , 2005
   

RETAIN THIS MODIFICATION, YOUR NOTIFICATION AND YOUR CONVERSION AWARD AGREEMENT
WITH YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 